Exhibit 10.2

 

Prepared by and return to:

Susan M. Dees

Legal Assistant

Marvin W. Bingham, Jr., PA

14811 NW 140th Street Post Office Box 1930

Alachua, FL 32616

386-462-5120

File Number: 15-218

 

____________________ [Space Above This Line For Recording Data]
___________________

 

MORTGAGE

 

This Indenture, Made this January 21, 2016 by and between Crit, Inc. DBA
Commercial Gates & Electric whose address is 1120 SW 6th Avenue, Trenton, FL,
hereinafter called the Mortgagor, and CTD Holdings, Inc. whose address is 14120
NW 126th Terrace, Alachua, FL 32615, hereinafter called the Mortgagee:

 

The terms “Mortgagor” and “Mortgagee” shall include heirs, personal
representatives, successors, legal representatives and assigns, and shall denote
the singular and/or the plural, and the masculine and/or the feminine and
natural and/or artificial persons, whenever and wherever the context so admits
or requires.

 

Witnesseth, that the said Mortgagor, for and in consideration of the aggregate
sum named in the promissory note, a copy of which is attached hereto and made a
part hereof, the receipt of which is hereby acknowledged, does grant, bargain
and sell to the said Mortgagee, his successors and assigns, in fee simple, the
following described land, situate, lying and being in Alachua County, Florida,
to-wit:

 

The NW 1/4 of the SE 1/4 of Section 8, Township 9 South, Range 17 East, Alachua
County, Florida.

 

Together with road right-of-way easement over the West 30.00 feet of the NE 1/4
of Section 8, Township 9 South, Range 17 East, Alachua County, Florida.

 

And the said Mortgagor does hereby fully warrant the title to said land, and
will defend the same against the lawful claims of all persons whomsoever.

 

Provided always, that if said Mortgagor, his successors or assigns, shall pay
unto the said Mortgagee, his successors or assigns, that certain promissory
note, of which a true and correct copy is attached, and Mortgagor shall perform,
comply with and abide by each and every stipulation, agreement, condition and
covenant of said promissory note and of this mortgage, and shall duly pay all
taxes, all insurance premiums reasonably required, all costs and expenses
including reasonable attorneys fees that Mortgagee may incur in collecting money
secured by this mortgage, and also in enforcing this mortgage by suit or
otherwise, then this mortgage and the estate hereby created shall cease and be
null and void.

 



 

 

 

Mortgagor hereby covenants and agrees:

 

1.To pay the principal and interest and other sums of money payable by virtue of
said promissory note and this mortgage, or either, promptly on the days
respectively the same severally come due.

 

2.To keep the buildings now or hereafter on the land insured for fire and
extended coverage in a sum at least equal to the amount owed on the above
described promissory note, and name the Mortgagee as loss payees, and to furnish
Mortgagee with a copy of all current policies. If Mortgagor does not provide
Mortgagee with copies of the policies showing Mortgagee as loss payees after 14
days written demand by Mortgagee, then Mortgagee may purchase such insurance and
shall add any payments made for such policy to the principal balance owed on the
mortgage, and such payments shall accrue interest at the maximum rate of
interest allowed by law. In the event any sum of money becomes payable under
such policy, Mortgagee, his legal representatives or assigns, shall have the
option to receive and apply the same on account of the indebtedness hereby
secured or to permit Mortgagor to receive and use it or any part thereof for
repair or replacement, without hereby waiving or impairing any equity, lien or
right under or by virtue of this mortgage. In the event of loss Mortgagor shall
give immediate notice to Mortgagee.

 

3.To permit, commit or suffer no waste, impairment or deterioration of the
property, or any part thereof.

 

4.To permit no other lien or mortgage to be placed ahead of this mortgage.

 

5.Mortgagor shall provide proof of payment of annual real estate taxes by March
15, for the preceding years taxes. In the event that Mortgagor does not pay the
taxes by such date, the Mortgagee may pay the taxes and the full amount of such
payment by Mortgagee shall be added to the principal balance owed on the
mortgage, and shall accrue interest at the maximum rate allowed by law.

 

6.The Mortgagee may, at any time pending a suit upon this mortgage, apply to the
court having jurisdiction thereof for the appointment of a receiver, and such
court shall forthwith appoint a receiver, and such receiver shall have all the
broad and effective functions and powers in anywise entrusted by a court to a
receiver, and such appointment shall be made by such court as an admitted equity
and a matter of absolute right to said Mortgagee. The rents, profits, income,
issues, and revenues shall be applied by such receiver according to the lien of
this mortgage.

 

7.If any of the sums of money due and owing to Mortgagee under the terms of the
promissory note and this mortgage, including but not limited to any advance made
by Mortgagee for the payment of insurance or taxes, are not paid within 15 days
after the same become due and payable, or if each of the stipulations,
agreements, conditions and covenants of the promissory note and this mortgage,
or either, are not fully performed or complied with the aggregate sum owed on
the promissory note shall become due and payable forthwith or thereafter at the
option of Mortgagee, his successors, legal representatives, or assigns.

 

2

 

 

This mortgage and the note hereby secured shall be construed and enforced
according to the laws of the State of Florida.

 

The principal sum secured hereby, along with any interest to be paid in
accordance with the terms of the note secured hereby, shall immediately become
due and payable without notice, if a transfer of title to the premises by sale
or otherwise is made without the Mortgagee’s written consent, while this
mortgage remains a lien thereon, at the option of Mortgagee, his successors,
legal representatives, or assigns.

 

Executed at Alachua County, Florida on the date written above.

 

Signed, sealed and delivered in the presence of:

 



      Crit, Inc. DBA Commercial Gates & Electric               By: /s/ Gregory
Pyle Witness Name:       Greg Pyle, President                   Witness Name:  
     

 

(Corporate Seal)

 

 

3



 

 

 

